Case 1:20-cv-23216-UU Document 4 Entered on FLSD Docket 08/04/2020 Page 1 of 3




                          UN ITED STA TE S D ISTR IC T CO UR T
                         SO U TH ER N D ISTR ICT O F FL O R ID A
                       CASE NO.20-23216-C1V-UNGARO/O'Sullivan

CA R LO S TO LED O ,

       Plaintiff,


C4PLANNING SOLj.,LL/.,
       Defendants.


    O R DER A ND R EFER R AL IN A C TIO N S BR O U G H T U ND ER TH E FAIR LAB O R
                                 STA ND A R DS A CT

       THIS M ATTER cam e beforethe Courtsua sponte.The Complaintin thisaction isfiled

tmdertheFairLaborStandardsAct,29U.S.C.j201etseq.,(t$FLSA'').InordertoassisttheCoul't
in the m anagementofthiscase,and in an effortto fosterearly and cost-effective resolution,the

partiesare O R DER ED to com ply w ith the follow ing procedures:

              U nderRule 8 ofthe FederalRulesof CivilProcedure,a plaintiffis required to state

a(tshortandplain statem entoftheclaim .''W hilethisRuleplacesonly alightburden on aplaintiff,

the Courtrequirescomplaintsfiled undertheFLSA to include,atam inimum ,a statem entset4ing

forththefollowingwithrespecttoeachPlaintiffts):
              a.     An initialestim ate ofthetotalamountofalleged unpaid wages'
                                                                               ,

              b.     A prelim inary calculation ofsuch wages'
                                                            ,

              C.     Theapproxim ateperiod duringwhich theallegedFLSA violationsoccurred;
                     and

              d.     Thenatureofthewages(e.g.,overtimeorstraighttime).
Case 1:20-cv-23216-UU Document 4 Entered on FLSD Docket 08/04/2020 Page 2 of 3


                                                           :
Plaintiffisdirected to file a (SstatementofClaim''(and ifthe Complaintdoes notcontain the
foregoing information, alz amended complaint that conforms to these requirements), by
SEPTEM BER 4,2020.Plaintiffshallpromptly serveacopy ofthisOrder,the Statem entofClaim ,

and copies of gtlsupporting documents(including timesheets,pay stubs,etc.
              ..                                                        )upon counselfor
Defendantts)oncean appearancehasbeen madeoratthetimetheStatementofClaim isfiled (if
defensecounselhasalreadyappeared).
              Defendantts)shallthen fileatdResponsetoPlaintiff'sStatementofClaim''setting
fol'thindetailanydefensestoPlaintiffsclaimts)andservecopiesofa1lsupportingdocumentswithin
twenty (20)daysofbeingservedwithPlaintiff'sStatementofClaim.
              ThismatterisREFERRED forpup osesofasettlementconferencebeforeM agistrate

JudgeJolm l.O'Sullivan,tooccurwithinfourteen(14)daysofDefendantts)tilingits/theirResponse
toPlaintiff'sStatem entofClaim .Counselshallconferand contactM agistrateJudge O'Sullivan's

ChamberspriortotheduedatefortheresponsebyDefendantts)toPlaintiff'sstatementofclaim in
orderto schedule the settlem entconference. Exceptasprovided under LocalRule 16.2.E,the

appearanceofcounselandeachparty,orrepresentativesofeachpal'tywith fullauthoritytoenterinto

afulland completesettlem ent,ismandatory.Appearanceshallbeinperson;telephonicappearance

is prohibited absentcourtorder. A11discussions,representations,and statements m ade atthe

settlementconference shallbeconfidentialand privileged. Ifthe case issettled atthe settlement

conference,counselshallpromptlynotifytheCourtbyfilinganoticeofsettlem entsignedbycounsel

ofrecordwithin seven (7)daysoftheconference.
       4.     In the event the settlem ent conference is unsuccessful,al1 paties are required to

participate in subsequentm ediation,w hich shalltake place by the deadline contained in the Court's

Scheduling Order,entered separately.
Case 1:20-cv-23216-UU Document 4 Entered on FLSD Docket 08/04/2020 Page 3 of 3



             Failure to comply with ANY ofthese procedures m ay resultin the imposition of

appropriate sanctions,includingbutnotlim ited to,thedism issalofthisaction orentryofdefault.

      DONE AND ORDERED in ChambersatM iam i,Floridathis               day ofAugust,2020.




                                                   UR SULA U N G AR O
                                                    UNITED STATESDISTRICT JUDG/
      counselofrecord
